Citation Nr: 0410422	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  02-15 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to February 
1971, including combat service in the Republic of Vietnam.  His 
decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's claim of entitlement to 
service connection for bilateral hearing loss and tinnitus.  The 
veteran perfected a timely appeal of this determination to the 
Board.

In the veteran's statement filed with the RO in December 2001, the 
veteran states that he was wounded by shrapnel while in combat in 
Vietnam.  To date VA has not considered this claim.  It is 
therefore referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The service record in this case indicates that  the veteran served 
in combat the Republic of Vietnam from  July 1969 to July 1970.  
The service medical and personnel records further indicate that in 
September 1969, the veteran was treated for fragment wounds to the 
right side of his back, and that a Purple Heart Medal was 
contemplated for these wounds.

In statements submitted in December 2001 and July 2002, the 
veteran reported that he was exposed to several explosions while 
on maneuvers in combat in Vietnam and that he was not issued ear 
protection with his equipment.  He also stated that, while on one 
particular night maneuver, an explosion occurred and he was thrown 
into a crater.  Within a few years of his discharge from the 
service, the veteran indicated that ringing started in his left 
ear.  The ringing became worse over the years and eventually 
affected both ears.  The veteran also related that, at his annual 
hearing examination given in connection with his post-service 
employment, the attending nurse indicated that the veteran's 
hearing suffered loss due to a large noise or explosion, possibly 
because of Vietnam.  

The veteran's service medical records disclose that upon 
examination in October 1968 for entrance into service, the 
audiometric testing showed pure tone thresholds of 0/0/5/10/15 and 
5/0/15/25/25 at the 500/1000/2000/3000/4000 Hertz frequencies in 
the right and left ears, respectively.  See Hensley v. Brown, 5 
Vet. App. 155, 157 (1993) (the threshold for normal hearing is 
from 0 to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss).  However, the service medical records do 
not reflect any symptoms or diagnosis of hearing loss during 
service.  Upon examination in November 1970 for separation from 
service, the veteran's hearing was shown to be within normal 
limits.

The post-service record indicates that, from August 1988 to 
October 2001, the veteran was given annual hearing examination in 
connection with his employment.  These examinations reveal that 
the veteran had bilateral hearing in loss the following ranges 
over a thirteen-year period beginning in August 1988:




HERTZ



500
1000
2000
3000
4000
RIGHT
00-10
00-05
00-20
25-50
25-45
LEFT
00-15
00-10
50-65
55-65
35-70

These records indicate that the veteran's hearing grew marginally 
worse during this period.


In May 2002, the veteran was afforded an audiometric examination 
that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
35
35
LEFT
15
15
60
60
45

Speech audiometry testing assessed the veteran's recognition 
ability of 96 for the right ear and 88 for the left ear.  The 
examiner noted the veteran's complaints of tinnitus and decreased 
hearing bilaterally and noted that both conditions were more 
pronounced on his left side.  The examiner also noted that the 
veteran reported extensive noise exposure while serving in 
Vietnam.  The examiner also, however, indicated that the veteran 
had worked around loud noise subsequent to his time in service, 
although he noted that the veteran used personal hearing 
protection at these times.  Finally, the examiner stated that the 
history of onset, regarding the veteran's conditions, was unclear.  
The veteran was then diagnosed with bilateral sensorineural loss 
more pronounced on the left, with the configuration of the loss 
suggesting an etiology of noise exposure.

In addition, the May 2002 VA examiner noted that the veteran 
reported constant tinnitus bilaterally and noted that this 
condition was more pronounced on the left.  The veteran was then 
diagnosed with constant bilateral tinnitus, with the configuration 
of the loss suggesting an etiology of noise exposure.

The record, however, contains no medical evidence directly linking 
the veteran's current disabilities with his active duty service in 
Vietnam, specifically his in-service acoustic trauma, and the May 
2002 VA examination failed to directly address this point.  In 
addition, the May 2002 VA examiner did not consider the veteran's 
service and post-service medical records, as the veteran's claims 
file was not available for his review.  Therefore, this case must 
be remanded for further development, to include arranging for the 
veteran's claims folder to be reviewed by the examiner who 
prepared the May 2002 VA audiological examination report (or a 
suitable substitute if that examiner is unavailable), and a 
request that he prepare an addendum addressing whether the veteran 
has a hearing disability attributable to his period service, or 
was caused or aggravated during active duty service.

In view of the above, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and his representative, if any, 
a letter that complies with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and (medical and lay) evidence 
not previously provided to VA is necessary to substantiate the 
veteran's claims.  The letter should indicate which portion of the 
evidence, if any, is to be provided by the veteran and which 
portion, if any, VA will attempt to obtain on his behalf.  The 
letter should also request that the veteran provide any evidence 
in his possession that pertains to the claims.

2.  The RO should contact the veteran and request that he identify 
all VA and non-VA health care providers that have treated him 
since service for bilateral hearing loss and tinnitus.  The aid of 
the veteran in securing these records, to include providing 
necessary authorizations, should be enlisted, as needed.  If any 
requested records are not available, or if the search for any such 
records otherwise yields negative results, that fact should 
clearly be documented in the claims file, and the veteran should 
be informed in writing. 

3.  After associating with the claims folder all available records 
received pursuant to the above-requested development, the RO 
should arrange for the veteran's claims folder to be reviewed by 
the examiner who prepared the May 2002 VA audiological examination 
report (or a suitable substitute if that examiner is unavailable), 
for the purpose of preparing an addendum that addresses the 
nature, extent, and etiology of any bilateral hearing loss and 
tinnitus the veteran may have.  

a.  The examiner is requested to review the claims folder, to 
include the audiometric testing results obtain at the pre-
induction examination in October 1968, and at the separation 
examination in November 1970.  Thereafter, the examiner should 
then express an opinion as to whether there was a loss of auditory 
acuity during service.  If the examiner finds that the veteran did 
experience a loss of auditory acuity during service, the examiner 
is requested to express an opinion as to whether it was due to 
natural progress.

b.  In addition, the examiner is requested to review the claims 
folder, including the audiometric testing results obtained at the 
pre-induction examination, at the separation examination, at the 
employment examinations (from August 1988 to October 2001), and at 
the VA examination in May 2002.  Thereafter, the examiner should 
express an opinion as to: (i) whether any present hearing loss 
found in the right and/or left ear is in anyway related to the 
veteran's military service, to include in-service acoustic trauma 
due to combat; and (ii) whether any present tinnitus found is in 
anyway related to the veteran's military service, to include in-
service acoustic trauma due to combat.

(Note:  The veteran need not be re-examined unless an examination 
is deemed necessary.  If an examination is deemed necessary, all 
indicated testing should be accomplished.  The examiner should 
also be asked to address the questions in subparagraphs "a" and 
"b" listed above.  It is imperative that the examiner reviews the 
evidence in the claims folder, including a complete copy of this 
REMAND, and acknowledges such review in the examination report).  

The report of examination should contain a detailed account of all 
manifestations of bilateral hearing loss and tinnitus found to be 
present.  

4.  After completion of the foregoing, and after undertaking any 
further development deemed warranted by the record (and keeping in 
mind the dictates of the Veterans Claims Assistance Act of 2000), 
the RO must again review this claim.  When adjudicating this 
claim, the RO must consider the applicability of 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d).  The RO must provide adequate 
reasons and bases for its determinations, addressing all issues 
and concerns that were noted in this REMAND.  

5.  The veteran must be furnished a supplemental statement of the 
case and be given an opportunity to submit written or other 
argument in response thereto before the claims file is returned to 
the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





